         Case 1:19-cv-10424-MKV Document 22 Filed 11/19/20 Page 1 of 1



                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC #:
 KARIM JONES,                                                DATE FILED: 11/19/2020
                           Plaintiff,

                    -against-                                  1:19-cv-10424 (MKV)

                                                                      ORDER
  CITY OF NEW YORK et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that Plaintiff shall file his amended complaint by November

20, 2020 at 4:00 PM. IT IS FURTHER ORDERED that, if Defendants respond with a motion to

dismiss, Defendants shall file the motion to dismiss by December 18, 2020 at 4:00 PM. Plaintiff

shall respond by January 15, 2021 at 4:00 PM. Defendants shall reply by January 29, 2021 at

4:00 PM. Plaintiff and Plaintiff’s counsel are on notice that further failures to comply with court

orders may result in sanctions, including monetary sanctions and dismissal of this action.

SO ORDERED.
                                                     _________________________________
Date: November 19, 2020                              MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 1
